Citation Nr: 0002802	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  98-01 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable evaluation for the residuals of 
a gunshot wound of the right calf with retained foreign 
bodies.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from May 1970 to 
December 1971.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an October 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Montgomery, Alabama, that denied the 
veteran's request for a compensable evaluation for the 
residuals of a gunshot wound to the right calf region.  

A video conference hearing was held in January 1999 before 
the undersigned, who is the Board member rendering the 
determination in this claim and was who designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West Supp. 1999).  A transcript of the hearing has 
been included in the claims folder for review.

Following that video conference hearing, and upon further 
review of the claims folder, the Board remanded the claim in 
May 1999 for the purpose of obtaining additional medical 
documents not included in the claims folder.  Also, it was 
concluded that additional medical testing of the veteran 
should be accomplished.  Hence, the claim was remanded.  The 
medical information requested has since been obtained and the 
claim has been returned to the Board for review.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's appeal has been obtained by the agency of original 
jurisdiction.

2.  While in service, the veteran received a gunshot wound to 
the right calf.

3.  The wound to the right calf is manifested by retained 
foreign bodies and a well-healed, nontender scar.  There is 
no limitation of function attributable to the retained 
foreign bodies or the scar.


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for an 
increased evaluation for the residuals of a gunshot wound to 
the right calf, and the VA has satisfied its duty to assist 
him in development of this claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103 (1999).

2.  The criteria for a compensable evaluation for the 
residuals of a gunshot wound of the right calf with retained 
foreign bodies have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.56, 
Part 4, Diagnostic Codes 5310 and 7805 (1999); 38 C.F.R. 
§§ 4.54, 4.56 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

In July 1971, while the veteran was on leave from the US 
Army, he was shot in the right leg.  A July 12, 1971 
treatment note from U.S. Public Health Service Outpatient 
Clinic noted that he had been shot in the right leg a week 
before, and an x-ray showed .22 caliber fractured shot.  
There was swelling and increased temperature of the right 
calf with tenderness.  Dorsalis pedis and posterior tibialis 
nerves were intact.  The impression was probable hematoma 
secondary to muscle trauma.  A consultation report gave a 
history of accidental shot on July 1, 1971, with admission to 
a general hospital, where treatment simply consisted of wound 
toilet and a booster of toxoid.  On examination, there was 
very little swelling of the right calf and very slight 
induration of the right calf musculature compared with the 
left.  There was a circular entrance wound five millimeters 
in diameter in the medial third of the medial aspect of the 
calf.  There was no exit wound.  There was no heat or 
inflammatory reaction around the wound of entrance.  There 
was no loss of motion of the foot or ankle.  X-rays revealed 
a flattened missile of increased density in the region of the 
head of the fibula, with no evidence of fracture of the head 
of the fibula.

Service medical records include an x-ray report in August 
1971 which showed a large shrapnel fragment overlying the 
fibular head, with smaller fragments distal to it.  All 
fragments appeared to lie within soft tissue.  The remaining 
service medical records show improvement of the wound site 
without complications.  

Following his release from active duty, the veteran applied 
for VA compensation benefits for the residuals of the wound 
to the right calf.  On VA examination in August 1973, the 
examiner made note of a flat, annular scar approximately 5/8 
of an inch in diameter, in the mid-medial aspect of the 
junction of the proximal and middle third of the right leg.  
The scar was asymptomatic, and there was a retained foreign 
body.  There was no deformity, disability, pain, swelling, 
fever, atrophy, or loss of underlying tissue.  Weight bearing 
was intact, and there were no neurological deficits.  An x-
ray taken at the time showed a bullet shell [sic] lodged in 
the soft tissues just posteriorly to the fibula one inch 
below the knee joint.  There was no bone involvement.  There 
were several small insignificant punctate particles in the 
upper half of the right lower leg.  There was no 
osteomyelitis, fracture or ectopic soft tissue calcification.

Service connection was thereafter awarded for the residuals 
of a gunshot wound to the right calf with retained foreign 
body (asymptomatic).  A noncompensable evaluation was 
assigned pursuant to the rating criteria found at 38 C.F.R. 
Part 4, Diagnostic Code 7805 (1971) [scars].  The record is 
then silent for twenty-three years with respect to complaints 
of pain or discomfort or any other residual of the gunshot 
wound to the right calf.

In July 1996, the veteran requested an evaluation of his 
service-connected right leg condition.  He stated that he was 
experiencing swelling and cramping in the right leg.  

On VA examination in August 1996, the examiner described the 
scar as a small, soft, healed, round wound on the medial 
aspect of the right calf about 1 cm. in diameter and 
essentially unremarkable on examination other than for its 
presence.  Visceral pulses were strong, and both feet were 
warm and well perfused.  Deep tendon reflexes were 0-1+ 
bilaterally at the ankle and 0-1+ at the knees bilaterally.  
There was no atrophy, deformity or swelling.  He had normal 
range of motion.  There was no tenderness.  The scar was 
soft, pliable, with no induration, inflammation, or erythema.  
There was no keloid formation.  There was no objective 
tenderness or painfulness on objective demonstration.  No 
significant cosmetic effects were noted.  No limitation of 
function was observed.  An x-ray showed a metallic fragment 
consistent with a small caliber bullet, which lay in the 
vicinity of the head of the fibula, as well as a short track, 
which could either be small missile fragments or 
calcification within the soft tissue as a result of trauma 
many years ago.  The examiner opined it would be unlikely the 
wound would cause significant disability or symptoms.

Based upon this examination, and the lack of medical records 
showing treatment for the residuals of the wound, the RO 
denied the veteran's request for a compensable evaluation.  

To support his claim, the veteran has proffered numerous 
private medical records for treatment for various maladies 
from the late 1980s to the present time.  However, none of 
these records show treatment for a right calf condition.  
Instead, they note treatment for diabetes, lower back 
problems, osteoarthritis, right foot pain not related to the 
gunshot wound, gout, et cetera.  Additionally, with respect 
to the right foot/ankle pain, the pain was not attributed to 
gunshot wound.  Instead it was diagnosed as being a Charcot's 
joint secondary to the veteran's diabetes.

The claims folder also contains copies of the veteran's VA 
treatment records.  The first mention of problems or 
complaints involving the area around right calf do not appear 
in these records until March 18, 1999 - nearly three years 
after the veteran requested an increased evaluation for this 
condition.  However, this complaint involved the twisting of 
the right knee.  Symptoms and manifestations resulting from 
the residuals of the gunshot wound of the right calf were not 
noted.

Another VA orthopedic examination was accomplished in June 
1999.  Prior to the examination, the veteran complained of 
pain in the right foot and ankle region.  He said that he had 
occasional pain in the right calf in the region of the 
gunshot wound.  On examination, he moved with a mild limp on 
the right.  There was a small, nontender surgical scar on the 
medial aspect of the right calf.  He had normal strength of 
the lower extremities.  Reflexes were absent to trace at both 
knees and trace at the ankles.  Sensation appeared intact to 
pinprick.  The impressions included old gunshot wound to calf 
and history or gout and diabetes mellitus, with pain and 
swelling of the right foot and ankle and medical records 
indicating Charcot's joint of the right foot secondary to 
diabetes mellitus.  Pain on motion was noted, and the 
examiner opined the pain could further limit functional 
ability during flare-ups with increased use, although 
additional limitation of motion could not be determined with 
any degree of certainty.

The RO concluded that the evidence did not warrant a change 
in the veteran's disability rating.  


II.  Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well grounded if the claimant 
asserts that a condition for which service connection has 
been granted has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  In this case, the veteran has asserted 
that his gunshot wound residuals are worse than currently 
evaluated, and he has thus stated a well-grounded claim.

The facts relevant to this appeal have been properly 
developed in that the appellant has been accorded an 
examination, his medical records have been associated with 
the file, and there is no indication of additional relevant 
treatment records that should be obtained that have not been 
obtained already.  Accordingly, the duty to assist has been 
discharged and the obligation of the VA to assist the veteran 
in the development of his claim has been satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1999).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(1999).  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims (Court), has held that, where 
entitlement to compensation has already been established, and 
an increased in the disability rating is at issue, the 
present level of disability is of primary concern.  Id; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (1999).  An evaluation of the level of disability 
also includes consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, and 
4.59 (1999).

The veteran's disability is evaluated under Diagnostic Code 
7805 pertaining to scars, other, and requires evaluation 
according to limitation of function of the part affected.  
Other potentially applicable diagnostic codes pertaining to 
scars are Diagnostic Codes 7803 and 7804.  Under Diagnostic 
Code 7803, a scar that is poorly nourished and superficial, 
with repeated ulceration, warrants a ten percent evaluation.  
Under Diagnostic Code 7804, a superficial scar that is tender 
and painful on objective demonstration warrants a ten percent 
evaluation.  The veteran's gunshot wound scar is well-healed 
and is neither tender, painful, poorly nourished, or 
repeatedly ulcerated.  Accordingly, the preponderance of the 
evidence is against a compensable evaluation under Diagnostic 
Code 7803 or 7804.  The veteran's scar is not a burn scar or 
a disfiguring scar of the head, face, or neck, so Diagnostic 
Codes 7800 to 7802 would not be appropriate.

Accordingly, the only appropriate scar code is that assigned 
by the RO, Diagnostic Code 7805, requiring evaluation 
according to the limitation of function of the part affected.  
For guidance in applying this code, reference is had to the 
rating schedule provisions pertaining to muscle disability 
due to healed injury.

The appropriate diagnostic criteria for such an evaluation 
may be found at 38 C.F.R. Part 4, Diagnostic Code 5311 
(1999), under which an injury to Muscle Group XI [the calf] 
is rated at 30 percent if severe, 20 percent if moderately 
severe, 10 percent if moderate, and 0 percent if slight. 

During the pendency of this claim, the general rating 
criteria for evaluating muscle injuries were amended, 
effective July 3, 1997.  When a law or regulation changes 
after a claim has been filed but before the administrative 
appeal process has been concluded, VA must apply the 
regulatory version that is more favorable to the veteran.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 
38 U.S.C.A. § 5110(g) (West 1991) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  
Therefore, the Board must evaluate the veteran's claim for an 
increased rating from the effective date of the new criteria 
under both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to the veteran, if 
indeed one is more favorable than the other.

In this case, the effect of the modification to the general 
rating criteria was to assure use of current medical 
terminology and unambiguous criteria, and to reflect medical 
advances.  See 62 Fed. Reg. 30235 (June 3, 1997).  These 
modifications do not effect a substantive change in the 
criteria, and the Board finds that neither is more favorable.  
Citations to the former regulations will be provided herein 
where appropriate.

The criteria for determining how to classify a muscle injury 
are set forth in 38 C.F.R. § 4.56 (1999).  The criteria 
consist of the type of injury, the history and complaints, 
and the objective findings.  For VA purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  38 
C.F.R. § 4.56(c) (1999).  [The type of disability pictures 
are based on the cardinal symptoms of muscle disability 
(weakness, fatigue-pain, uncertainty of movement) and on the 
cardinal signs of muscle disability (loss of power, lowered 
threshold of fatigue and impairment of coordination).  38 
C.F.R. § 4.54 (1996).]

A slight disability of muscles involves a simple wound of the 
muscle without debridement or infection.  The resulting scar 
is minimal with no evidence of fascial defect, atrophy, or 
impaired tonus.  There is no impairment of function or 
metallic fragments retained in the muscle tissue.  Finally, 
for a slight disability of muscles, there will be no cardinal 
signs or symptoms of muscle disability.  38 C.F.R. 
§ 4.56(d)(1) (1999).  The criteria under the former 
regulations are substantially similar.  See 38 C.F.R. 
§ 4.56(a) (1996).

Moderate disability results from a through and through or 
deep penetrating wound without the explosive effect of high 
velocity missile and no residuals of debridement or prolonged 
infection.  Objective findings include relatively small or 
linear entrance and exit scars with signs of moderate deep 
fascial or muscle substance loss or impaired muscle tonus.  A 
moderate disability will also be classified as such when 
there is a loss of power or lowered threshold of fatigue when 
compared to the noninjured side.  38 C.F.R. § 4.56(d)(2) 
(1999).  The former criteria are substantially similar.  See 
38 C.F.R. § 4.56(b) (1996).

A moderately severe disability of muscles involves a through-
and-through or deep penetrating wound by a high velocity 
missile of small size or a large missile of low velocity, 
with debridement or with prolonged infection or with 
sloughing of soft parts, intermuscular cicatrization.  There 
must be evidence of a hospitalization for a prolonged period 
in service for treatment of a wound of severe grade.  The 
record must contain consistent complaints of cardinal 
symptoms of muscle wounds.  Evidence of unemployability 
because of inability to keep up with work requirements, if 
present must be considered.  The objective findings are 
entrance and, if present, exit scars that are relatively 
large and so situated as to indicate a track of a missile 
through important muscle groups.  There are indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side.  The 
tests of strength and endurance of the muscle groups involved 
(compared with the sound side) give positive evidence of 
marked or moderately severe loss.  38 C.F.R. § 4.56(d)(3) 
(1999).  See also, 38 C.F.R. § 4.56(c) (1996).

Under 38 C.F.R. § 4.56(d)(4) (1999), a severe disability of 
muscles involves a through-and-through or deep penetrating 
wound due to a high-velocity missile, or a large or multiple 
low-velocity missiles, or the explosive effect of a high- 
velocity missile, or shattering bone fracture, with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.  The history 
and complaints are similar to the criteria set forth for a 
moderately severe level, in an aggravated form.  The 
objective findings include extensive ragged, depressed and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in the track of the missile.  X-ray films 
may show minute multiple scattered foreign bodies indicating 
spread of intermuscular trauma and explosive effect of the 
missile.  Palpation shows moderate or extensive loss of deep 
fascia or of muscle substance.  Soft or flabby muscles are in 
the wounded area.  The muscles do not swell and harden 
normally in contraction.  Tests of strength or endurance 
compared with the sound side or of coordinated movements show 
positive evidence of severe impairment of function.  See 
also, 38 C.F.R. § 4.56(d) (1996).

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The medical evidence 
indicates that the veteran has not experienced sensation loss 
in the right lower leg as a result of the gunshot wound to 
the right calf.  There has not been noticeable muscle 
atrophy, loss of tone, or decreased volume, nor has there 
been a diminution in the veteran's range of motion.  While 
the veteran has complained of some occasional pain, this 
complaint has not been a chronic or an everyday occurrence.  
Moreover, the pain that the veteran describes has not been 
attributed to his calf wound but is due to his diabetes 
mellitus.  

Moreover, the record does not reflect that there has been 
muscle herniation or damage to the bones, joints, or tendons.  
In addition, there is no record of consistent complaints of 
fatigue-pain, impairment of coordination and uncertainty of 
movement, or lowered threshold of fatigue, particularly after 
average use, affecting the particular functions controlled by 
the calf muscles.  On repeated examination, the entrance 
wound of the missile has been described as a well-healed, 
nontender, slightly noticeable scar, without loss of deep 
fascia, muscle substance, or impairment of muscle tonus and 
loss of power or a lowered threshold of fatigue when compared 
to the sound side.  

The  Board acknowledges that the veteran complains of pain in 
the right lower leg.  However, medical evidence attributes 
the pain to other conditions.  Medical experts have suggested 
that the pain is either as a result of his diabetes mellitus, 
gout, a nonservice-connected ankle injury, or some other 
unrelated foot condition.  The regulations require that the 
evaluation of a disability of the musculoskeletal system must 
take into account the functional loss due to pain of the 
damaged part of the system.  38 C.F.R. Part 4, § 4.40 (1999).  
In the present case, there are no complaints of functional 
loss that may be assigned to the residual scar or retained 
foreign body from the gunshot wound, and the veteran's 
subjective complaints of pain and weakness are not supported 
by the objective findings of two VA orthopedic examinations.  

Hence, it is the conclusion of the Board that the 
preponderance of the evidence is against a compensable 
evaluation.  


ORDER

Entitlement to a compensable evaluation for the residuals of 
a gunshot wound of the right calf with retained foreign 
bodies is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

